DETAILED ACTION
Applicant’s response of 3/11/2021 has been entered and considered. Upon entering amendment, claims 1, 8, and 10 have been amended. As a result of the amendment, the previous rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Sella (2011/0121652), Lee (2018/0041160), and Hadar (2010/0139734).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach “the SCU is configured to transmit a first mode control instruction to each of the plurality of PCUs when a first condition is satisfied, the first mode control instruction comprising an ID of the PCU receiving the first mode control instruction, and each of the plurality of PCUs is configured to transmit a second mode control instruction to all other PCUs upon receiving the first mode control instruction comprising the ID of the PCU from the SCU; each of the plurality of PCUs is further configured to determine a target operation mode of the shutdown circuit corresponding to the PCU based on the first mode control instruction transmitted from the SCU and the second mode control instruction transmitted from another PCU in the plurality of PCUs and control the shutdown circuit corresponding to the PCU to operate in the target operation mode.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836